United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1901
                        ___________________________

                      William Aroldo Raymundo-Rodriguez

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: December 11, 2014
                            Filed: December 16, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       Guatemalan citizen William Aroldo Raymundo-Rodriguez (Raymundo)
petitions for review of an order of the Board of Immigration Appeals (BIA) upholding
an immigration judge’s (IJ’s) denial of withholding of removal.1 We find that
substantial evidence supports the adverse determination Raymundo is challenging.
See De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-81 (8th Cir. 2013) (where BIA
essentially adopted IJ’s decision, but also added its own reasoning, this court reviews
both decisions together under substantial-evidence standard, where reversal is
warranted only if petitioner shows that evidence was so compelling that no reasonable
fact finder could fail to find in his favor); Gaitan v. Holder, 671 F.3d 678, 680 (8th
Cir. 2012) (questions of law are reviewed de novo, according substantial deference
to BIA’s interpretation of immigration statutes and regulations). Specifically,
Raymundo failed to show a clear probability that his life or freedom would be
threatened in Guatemala because of his membership in the particular social groups
he identified. See De Castro-Gutierrez, 713 F.3d at 380 (requirements for
withholding of removal); see also Matul-Hernandez v. Holder, 685 F.3d 707, 712-13
(8th Cir. 2012) (Guatemalans who return from United States and are perceived as
wealthy is not particular social group for purposes of withholding of removal). The
petition for review is denied. See 8th Cir. R. 47B.
                         ______________________________




      1
      Raymundo has waived his claims for asylum and relief under the Convention
Against Torture. See Wanyama v. Holder, 698 F.3d 1032, 1035 n.1 (8th Cir. 2012).

                                         -2-